Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following NON-FINAL Office Action is in response to communication filed on 10/04/2019 in regards to application 16/593,180. The following is first action on the merits.

Status of Claims
	Claim(s) 1-20 are currently pending and are rejected as follows.

Priority
	Examiner acknowledges priority to provisional application 67/741,283 filed on 10/04/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.


	Under Step 1 of the Alice/Mayo framework it must be considered whether the claims are directed to one of the four statutory categories of invention. Claims 1-15 are directed towards a method comprising at least one step. Claim 16 is directed towards a non-transitory computer readable medium which falls under the product category. Claims 17-20 are directed towards a network device which falls under the product category. Accordingly the claims fall within the four statutory categories of inventions (product and method) and will be further analyzed under Step 2 of the Alice/Mayo framework.
	Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
	Regarding representative independent claims 1 and 16, the claims sets forth an invention for the determining of available facility resources, receiving a request for those resources, and then allocating those resources accordingly, which recite a Mental Process and Organizing human activity in the following limitations:
Determining…available workspaces within a plurality of facilities having workspace availability for external assignment
Determining resources allocations for each of the workspaces
Determining resources devices associated with each of the plurality of facilities
Posting identification of workspace and associated resource availability to an application server
Receiving a request …for a user entity for one of the posted workspaces for a defined time period
Confirming workspace allocation to the user entity…
Provisioning resources of allocated workspaces by sending a configuration assignment…at an associated facility
Regarding representative independent claim 17, the claims sets forth an invention for the determining of available facility resources, receiving a request for those resources, and then allocating those resources accordingly, which recite a Mental Process and Organizing human activity in the following limitations:
Receiving a configuration file…the configuration file associated with a user entity for a temporary period
Configuring…within an associated facility to grant access to the office workspace…
Configuring one or more access control device within the facility to grant access to the user
Confirming…that the configuration has been completed
Dependent claims 1-15, and 18-20 recite further limitations of the abstract idea and thus are subject to the same rationale as above.
Under Step 2A, Prong Two, the claims recite the following additional elements:
		Independent claims 1, 16, and 17 recite the following:
A network
A memory
A non-transitory computer readable medium
A processor
One or more network devices
A server
Claim(s) 4-6 and 20 recite the following:
A sensor
These additional elements, considered both individually and as an ordered pair do no more than generally link the use of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea (“apply it”) on a computer (See MPEP 21060.5(f)). In the immediate case of the sensor, it is a representation of mere data gathering. (See MPEP 21060.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in paragraph(s) [14]-[17] of applicant’s specification.
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional elements, or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processor, network, devices, non-transitory computer readable medium, server, and memory are, at beast, the equivalent of merely adding the words “apply it” to the judicial exception. Mere 
Dependent claims 2-3, 7-15, and 18-19 do not recite any further additional elements and thus are rejected for the same reasons as recited above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 10-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segal (US 2015/0039537 A1)

Claims 1 and 16 –
	Segal discloses the following limitations:
 A method of dynamic workspace resource allocation and management, the method comprising: determining at a server available workspaces within a plurality of facilities having workspace availability for external assignment; (Segal: Paragraph 4, “whether one or more available business resources match the request, providing an interactive graphical user interface indicating available business resources, wherein the interactive graphical user interface is configured to accept parameters specifying business resources criteria and to update the interactive graphical user interface to indicate available business resources meeting the business resource criteria, and displaying via the graphical user interface indications of one or more people associated with the available business resources. The method may also include receiving from the requester, via the graphical user interface, a reservation request for at least one of the available business resources, reserving the at least one available business resource, and providing a visual confirmation of the reservation via the graphical user interface.”)
A non-transitory computer readable memory containing instructions for execution by a processor, the instructions for performing dynamic workspace resource allocation and management, the instructions for performing: (Segal: Paragraph 27, “he article of manufacture may include at least one non-transitory processor readable storage medium and instructions stored on the at least one medium. The instructions may be configured to be readable from the 
determining resources allocations for each of the workspace; (Segal: Paragraph 60, “On demand business resource management module 154 may dynamically update a displayed floor plan to indicate updated available and unavailable business resources based on one or more factors…”)
determining resources devices associated with each of the plurality of facilities; (Segal: Paragraph 59, “an interactive graphical user interface provided by on demand business resource management module 154 may be configured to accept parameters specifying business resources criteria and to update the interactive graphical user interface to indicate available business resources meeting the business resource criteria. For example, on demand business resource management module 154 may utilize a web based interface and the graphical user interface may display a map of locations of available business resources. According to one or more embodiments, the floor plan may indicate a layout of business resources, and may indicates available and unavailable business resources for at least one location of available business resources…”)
posting identification of workspace and associated resource availability to an application server; (Segal: Paragraph 59, “an interactive graphical user interface provided by on demand business resource management module 154 
receiving a request through a network for a user entity for one of the posted workspaces for a defined time period; (Segal: Paragraph 59, “In some embodiments, on demand business resource management module 154 may provide on demand business resource management including receiving from one or more requesters, a request via a network for a business resource….”; Paragraph 60, “…requestor changes a requested reservation period (e.g., from 10 AM-1 PM of the present day to 11:30 AM-2 PM of the present day) fewer, greater, and/or different resources may be available and a graphical user interface may update accordingly. On demand business resource management module 154 may also dynamically update a user interface to show available resources based on other factors such as, for example, a change in requested resource type (e.g., from a desk to a conference room).”)
confirming workspace allocation to the user entity through the network; (Segal: Paragraph 59, “On demand business resource management module 
and provisioning resources of allocated workspaces by sending a configuration assignments to one or more devices at an associated facility. (Segal: Paragraph 59, “In some embodiments, on demand business resource management module 154 may detect a mobile device (e.g., via blue tooth), recognize the identity of a device (e.g., via membership records or other data records associated with a device identifier), and provide access to a facility. On demand business resource management module 154 may determining whether one or more available business resources match the request and may provide an interactive graphical user interface indicating available business resources. As described in greater detail below, an interactive graphical user interface provided by on demand business resource management module 154 may be configured to accept parameters specifying business resources criteria and to update the interactive graphical user interface to indicate available business resources meeting the business resource criteria…”)

Claim 2 –
	Segal discloses the methods of claim 1.
	Segal further discloses the following:
The method of claim 1 wherein determining resource allocations further comprises associating one or more usage parameters with each workspace. (Segal: Paragraph 59, “In some embodiments, on demand business resource management module 154 may detect a mobile device (e.g., via blue tooth), recognize the identity of a device (e.g., via membership records or other data records associated with a device identifier), and provide access to a facility. On demand business resource management module 154 may determining whether one or more available business resources match the request and may provide an interactive graphical user interface indicating available business resources. As described in greater detail below, an interactive graphical user interface provided by on demand business resource management module 154 may be configured to accept parameters specifying business resources criteria and to update the interactive graphical user interface to indicate available business resources meeting the business resource criteria…”)

Claim 3 –
	Segal discloses the methods of claims 1 and 2.
	Segal further discloses the following:
wherein the one or more usage parameters is selected from a group comprising security requirements, access hours, parking, guest access, device restrictions, and additional amenities. (Segal: Paragraph 63, “For example, a user may purchase a plan providing a credit for a specified amount of time (e.g., 8 hours, 20 hours, or 50 hours). According to some embodiments, unused time may be exchanged or 


Claim 10 –
	Segal teaches the limitations of claim 1
	Segal further discloses the following:
wherein provisioning resources of allocated workspaces comprises sending a configuration assignments to one or more devices at the associated facility. (Segal: Paragraph 49, “The technology platform on desktop and mobile devices makes the physical locations accessible and visible. Specifically, embodiments of the present disclosure make it possible for users to view capacity, reserve space and engage with other member users. Thereby embodiments of the present disclosure provide monitoring of member activity to measure capacity, while creating visibility for other members. Embodiments of the present disclosure allow users to digitally manage capacity of any physical space for the purposes of space planning and social/professional connecting, whether within member network or otherwise. Additionally, embodiments of the present disclosure leverage mobile device technology (e.g., via Quick Response (QR) codes or other codes on a user device) to access physical sites, as well as print onsite, to use other resources, to accredit a user's account for on and off site activities, and to purchase within a member network through location devices.”)





Claim 11 –
	Segal teaches the limitations of claims 1 and 10
	Segal further discloses the following:
wherein the one or more devices is an access control system. (Segal: Paragraph 59, “The user's mobile device may authenticate via a unique identifier (e.g., a phone number, an International mobile subscriber identity (IMSI) number, an International Mobile Station Equipment Identity (IMEI) number, a mobile equipment identifier (MEID), an Electronic serial numbers (ESN), and a Mobile Subscriber Integrated Services Digital Network-Number (MSISDN)). In some embodiments, on demand business resource management module 154 may detect a mobile device (e.g., via blue tooth), recognize the identity of a device (e.g., via membership records or other data records associated with a device identifier), and provide access to a facility.”)

Claim 12 –
	Segal teaches the limitations of claims 1 and 10
	Segal further discloses the following:
wherein the one or more devices is computer network device. (Segal: Paragraph 28, “the techniques may be realized as a system for on demand business resource management including one or more processors communicatively coupled to a network. The one or more processors may be configured to receive, from a requester, a request via a network for a business resource including at least one of: a workspace, a meeting space, and an event space, to authenticate the requestor, to 

Claim 15 –
Segal teaches the limitations of claims 1, 10, and 12
Segal further discloses the following:
wherein the computer network device is an access control device (Segal: Paragraph 59, “In some embodiments, on demand business resource management module 154 may detect a mobile device (e.g., via blue tooth), recognize the identity of a device (e.g., via membership records or other data records associated with a device identifier), and provide access to a facility. On demand business resource management module 154 may determining whether one or more available business resources match the request and may provide an interactive graphical user interface indicating available business resources. As described in greater detail below, an interactive graphical user interface provided by on demand business resource management module 154 may be configured to accept parameters specifying business resources criteria and to update the interactive graphical user interface to indicate available business resources

Claim 17 –
 	Segal discloses the following limitations:
A network device located at an office workspace, the device comprising: a memory containing instructions; (Segal: Paragraph 50, “depicting a network architecture 100 for on demand business resource management, in accordance with an embodiment of the present disclosure. FIG. 1 is a simplified view of network architecture 100, which may include additional elements that are not depicted. Network architecture 100 may contain client systems 110 and 120, as well as servers 140A and 140B (one or more of which may be implemented using computer system 200 shown in FIG. 2). Client systems 110 and 120 may be communicatively coupled to a network 190. Server 140A may be communicatively coupled to storage devices 160A(1)-(N), and server 140B may be communicatively coupled to storage devices 160B(1)-(N). Servers 140A and 140B may contain a management module (e.g., on demand business resource management module 154). Data providers 192(1)-(N) may be communicatively coupled to network 190…”)
a network interface coupled to a wide area network; and a processor coupled to the memory and network interface, the processor performing instructions stored on the memory for performing: (Segal: Paragraph 52, “Network 190 may be a local area network (LAN), a wide area network (WAN), the Internet, a cellular network, a satellite network, or other networks that permit communication between clients 110, 120, servers 140, and other devices communicatively coupled to network 190. Network 190 may further include one, or any number, of 
receiving from a configuration file from a provisioning server through the network interface, the configuration file associated with a user entity for a temporary period; (Segal: Paragraph 59, “described in greater detail below, an interactive graphical user interface provided by on demand business resource management module 154 may be configured to accept parameters specifying business resources criteria and to update the interactive graphical user interface to indicate available business resources meeting the business resource criteria. For example, on demand business resource management module 154 may utilize a web based interface and the graphical user interface may display a map of locations of available business resources. According to one or more embodiments, the floor plan may indicate a layout of business resources, and may indicates available and unavailable business resources for at least one location of available business resources.”)
 configuring one or more network devices within an associated facility to grant access to the office workspace network; (Segal: Paragraph 49, “The technology platform on desktop and mobile devices makes the physical locations accessible and visible. Specifically, embodiments of the present disclosure make it possible for users to view capacity, reserve space and engage with other member users. Thereby embodiments of the present disclosure provide monitoring of member 
configuring one or more access control devices within the facility to grant access to the user; (Segal: Paragraph 49, “The technology platform on desktop and mobile devices makes the physical locations accessible and visible. Specifically, embodiments of the present disclosure make it possible for users to view capacity, reserve space and engage with other member users. Thereby embodiments of the present disclosure provide monitoring of member activity to measure capacity, while creating visibility for other members. Embodiments of the present disclosure allow users to digitally manage capacity of any physical space for the purposes of space planning and social/professional connecting, whether within member network or otherwise. Additionally, embodiments of the present disclosure leverage mobile device technology (e.g., via Quick Response (QR) codes or other codes on a user device) to access physical sites, as well as print onsite, to use other resources, to accredit a user's account for on and off site activities, and to purchase within a member network through location devices.”)
and confirming through the network interface that the configuration has been completed. (Segal: Paragraph 59, “Business resources may include a workspace, a meeting space, and an event space, or other commercial real estate. On demand business resource management module 154 may authenticate a requestor. Authentication may be via one or more of a user name, a password, a cryptographic key, digital signature, certificate, a CAPTCHA code, biometric authentication, and/or verification of a confirmation code”)

Claim 18 –
	Segal discloses the limitations of claim 17
	Segal does not disclose the following, however, Vivadelli teaches the following 
comprising configuring an environment or lighting control. (Vivadelli: Paragraph 164, “if the heating/ventilation/air conditioning (HVAC) system of the commercial real estate is programmed to lower temperatures when more than fifty people are occupying a certain portion of the space at the same time (because people generate heat), then the AUS component can be employed to notify the utility control switch to lower temperatures upon gathering the actual use data indicating that more than fifty people are occupying a given space. Other utility components capable of receiving instructions can include, without limitation, the power system (main and/or backup), water system, fire emergency notification system, police emergency notification system, power windows and door system, access control system, security system, and any other system associated with a business real estate property that can be automatically controlled.”)

Claim 19 –
	Segal discloses the limitations of claims 17
	Segal further discloses the following:
further comprising removing the configuration of the one or more network device and one or more access control devices after a defined time period. (Segal: Paragraph 49, “The technology platform on desktop and mobile devices makes the physical locations accessible and visible. Specifically, embodiments of the present disclosure make it possible for users to view capacity, reserve space and engage with other member users. Thereby embodiments of the present disclosure provide monitoring of member activity to measure capacity, while creating visibility for other members. Embodiments of the present disclosure allow users to digitally manage capacity of any physical space for the purposes of space planning and social/professional connecting, whether within member network or otherwise. Additionally, embodiments of the present disclosure leverage mobile device technology (e.g., via Quick Response (QR) codes or other codes on a user device) to access physical sites, as well as print onsite, to use other resources, to accredit a user's account for on and off site activities, and to purchase within a member network through location devices.”)

Claim 20 –
	Segal teaches the limitations of claim 17
	Segal further discloses the following:
comprising receiving sensor data associated with the workspace and sending the received sensor data to the provisioning server (Vivadelli: Paragraph 17, “Data can be gathered from a number of workplace infrastructure systems (e.g., security systems, telephone systems, networks, motion detectors, RFID, lighting and other building controls and presence sensors) and compiled in such a way as to create an insightful composite picture of the actual use of space by workspace and by person…”: Paragraph 19, “The present invention not only gathers this presence or sensor related data, but it can take action on these presence events to manage the workplace based on business rules and other logic. For example, the present invention can be used to measure the percent utilization of the building over any time period desired (per day, week, month quarter, annual), percent utilization per organizational unit over any time period, percent utilization per workspace type over any time period, actual square feet of space used per employee, and/or time study of how the building is used throughout the day.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 4-8, and 14 is/are rejected under U.S.C. 103 as being unpatentable over Segal (US 2015/00395357 A1) in view of Vivadelli (US 2014/0278594 A1)



Claim 4 –
	Segal discloses the methods of claim 1
	Segal does not explicitly disclose the following, however, Vivadelli teaches:
further comprising receiving resource sensor data of one or more of a plurality of sensors located at the workspace. (Vivadelli: Paragraph 17, “Data can be gathered from a number of workplace infrastructure systems (e.g., security systems, telephone systems, networks, motion detectors, RFID, lighting and other building controls and presence sensors) and compiled in such a way as to create an 

Segal discloses a method for the distribution of on demand resources. Vivadelli provides methods for the facilitating of occupancy management of allocated resources. At the time of applicants filed invention, it would have been obvious to one of ordinary skill in the art to have combined the methods of Segal with the teachings of Vivadelli, as taught by Vivadelli (Vivadelli: Paragraph 15, “A workspace management component (WMC) provided as part of the present invention allows businesses to improve inefficient resource distribution methods while providing a facility and/or enterprise-wide view of all its real estate assets, including permanently assigned, collaboration and shared.”)

Claim 5 –
	Segal in view of Vivadelli discloses the methods of claims 1 and 4
	Segal does not explicitly disclose the following, however, Vivadelli teaches:
wherein the sensor comprises factors selected from a group comprising noise, light, temperature, motion, air quality, and network usage. (Vivadelli: Paragraph 17, “Data can be gathered from a number of workplace infrastructure systems (e.g., security systems, telephone systems, networks, motion detectors, RFID, lighting and other building controls and presence sensors) and compiled in such a way as to create an insightful composite picture of the actual use of space by workspace and by person…”: Paragraph 19, “The present invention not only gathers this presence or sensor related data, but it can take action on these presence events to manage the workplace based on business rules and other logic. For example, the present invention can be used to measure the percent utilization of the building over any time period desired (per day, week, month quarter, annual), percent utilization per organizational unit over any time period, percent utilization per workspace type over any time period, actual square feet of space used per employee, and/or time study of how the building is used throughout the day.”: Paragraph 155, “The present invention can utilize standard XML and ODBC technologies and therefore is capable of integrating with space recharge systems, visitor management systems, security systems, and finance systems, catering, facility management, air/car/hotel, video services such as video collaboration and video conferencing, as well as leading telephony switches such as those commercially offered by Cisco Systems, Avaya, Nortel, Siemens, Comdial, Bosch, Lexicom and others…”; Paragraph 164, “if the heating/ventilation/air conditioning (HVAC) system of the commercial real estate is programmed to lower temperatures when more than fifty people are occupying 

Segal discloses a method for the distribution of on demand resources. Vivadelli provides methods for the facilitating of occupancy management of allocated resources. At the time of applicants filed invention, it would have been obvious to one of ordinary skill in the art to have combined the methods of Segal with the teachings of Vivadelli, as taught by Vivadelli (Vivadelli: Paragraph 15, “A workspace management component (WMC) provided as part of the present invention allows businesses to improve inefficient resource distribution methods while providing a facility and/or enterprise-wide view of all its real estate assets, including permanently assigned, collaboration and shared.”)

Claim 6 –
	Segal in view of Vivadelli discloses the methods of claims 1, and 4-5
	Segal further discloses the following:
determining usage patterns for workspace from the received resource sensor data; (Segal: Paragraph 107, “Availability may be indicated by color coding (e.g., red for unavailable spaces and green for available spaces), by patterns, by textual indicators, or by other methods. Interactive time grid 804 may also update by showing portions of a time span that a particular resource (e.g., desk 2, desk 16, desk 18, desk 25, and desk 28) are available. For example, color coding on a bar next to a desk may indication which portions of a time grid a desk is available (e.g., coded as green) and which a desk in unavailable (e.g., coded as red).”)
 determining capacity utilization of workspace and resource devices; (Segal: Paragraph 49, “Specifically, embodiments of the present disclosure make it possible for users to view capacity, reserve space and engage with other member users. Thereby embodiments of the present disclosure provide monitoring of member activity to measure capacity, while creating visibility for other members. Embodiments of the present disclosure allow users to digitally manage capacity of any physical space for the purposes of space planning and social/professional connecting, whether within member network or otherwise.”) 
 recommending resource availability based upon determined capacity utilization; (Segal: Paragraph 82, “Resource reservation module 314 may provide hints, indicators of factors affecting resource availability, or recommendations (e.g., your selected reservation extends beyond facility hours, conference rooms close at 7 pm, the downtown facility on smith street is open earlier). Resource reservation module 314 may allow a user to reserve a resource such as, for example, a workspace, based on user authentication, user account approval, availability, 
 and determining pricing metric for the workspace. (Segal: Paragraph 63, “Reservations may confirm a cost or use of credits with a user. The rate of a business resource may depend on the type of resource (e.g., workspace, private office, conference room, etc.), the location of a resource, the length of a reservation for a resource, a user membership type, and other factors (e.g., discounts for off-peak times, special offers, loyalty rewards, etc.).”)


Claim 7 –
	Segal in view of Vivadelli discloses the methods of claims 1 and 4-6
	Segal further discloses the following:
determining utilization and environmental metrics; (Segal: Paragraph 49, “Specifically, embodiments of the present disclosure make it possible for users to view capacity, reserve space and engage with other member users. Thereby embodiments of the present disclosure provide monitoring of member activity to 
modifying devices based upon the determined utilization and environmental metrics; and (Segal: Paragraph 49, “Specifically, embodiments of the present disclosure make it possible for users to view capacity, reserve space and engage with other member users. Thereby embodiments of the present disclosure provide monitoring of member activity to measure capacity, while creating visibility for other members. Embodiments of the present disclosure allow users to digitally manage capacity of any physical space for the purposes of space planning and social/professional connecting, whether within member network or otherwise.”)
updating resource usage patterns. (Segal: Paragraph 107, “According to some embodiments, if a resource is unavailable for the entire timespan it may not appear on Interactive time grid 804. For example, if a user adjusts user reservation time input 808 to specify only from 1 p.m. to 2 p.m., desk 28, which is unavailable during that time period, may not appear on Interactive time grid 804. Adjusting user reservation time input 808 to specify a longer period of time may make more resources appear on Interactive time grid 804. Once a user has identified a resource they want to reserve they may click on the item on the interactive floor plan 802. Interactive floor plan 802 may update to indicate a focus on a selected resource. The user may then click on reserve button 806. Interactive floor plan 802 and/or interactive time grid 804 may be updated to 

Claim 8 –
	Segal in view of Vivadelli discloses the methods of claims 1 and 4-6.
	Segal further discloses the following:
determining alternate workspace allocations based upon resource usage patterns for a user of the workspace. (Segal: Paragraph 27, “The instructions may also be configured to be readable from the at least one medium by at least one processor and thereby cause the at least one processor to operate so as to authenticate the requestor, determine whether one or more available business resources match the request, and provide an interactive graphical user interface indicating available business resources, wherein the interactive graphical user interface is configured to accept parameters specifying business resources criteria and to update the interactive graphical user interface to indicate available business resources meeting the business resource criteria…”)

Claim 14 –
	Segal teaches the limitations of claims 1, 10, and 12
	Segal does not disclose the following, however, Vivadelli teaches the limitation below:
wherein the computer network device is a Voice Over Internet Protocol (VOIP) device. (Vivadelli: Paragraph 92, “Voice Communication System--a telephony switching device that allows phone extensions to be assigned to a physical 

Segal discloses a method for the distribution of on demand resources. Vivadelli provides methods for the facilitating of occupancy management of allocated resources. At the time of applicants filed invention, it would have been obvious to one of ordinary skill in the art to have combined the methods of Segal with the teachings of Vivadelli, as taught by Vivadelli (Vivadelli: Paragraph 15, “A workspace management component (WMC) provided as part of the present invention allows businesses to improve inefficient resource distribution methods while providing a facility and/or enterprise-wide view of all its real estate assets, including permanently assigned, collaboration and shared.”)

	Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  (US 2015/00395357 A1) in view of Pinckney (US 2013/0124449 A1)

Claim 9 –
	Segal teaches the limitations of claim 1
	Segal further discloses the following:
determine occupancy and usage metric for associate facility; (Segal: Paragraph 66, “on demand business resource management module 154 may display via a graphical user interface, indications of one or more people associated with the available business resources. For example, the one or more people associated with the available business resources comprise people reserving a business resource at 
determine demand factor; and (Segal: Paragraph 66, “on demand business resource management module 154 may display via a graphical user interface, indications of one or more people associated with the available business resources. For example, the one or more people associated with the available business resources comprise people reserving a business resource at a geographical location of the available business resources during a period of time specified by the requester. For example, a requester may see a list of people who are at a particular location providing on-demand workspace during a period of time the requester is reserving space at that location. The list of people may include, for example, people associated with a group of the requester, co-workers of a user, contacts of a user, or based on other affiliations (e.g., occupation type, skill set, etc.).”)
determine resource pricing from ratings, occupancy and usage metric and demand factor. (Segal: Paragraph 63, “The rate of a business resource may depend on the type of resource (e.g., workspace, private office, conference room, etc.), the location of a resource, the length of a reservation for a resource, a user 
Segal does not explicitly disclose the following, however, Pinckney teaches the limitations below:
receiving a facility rating from a user; (Pinkney: Paragraph 210, “In embodiments, the dialog may have been provided directly with a facility of the present invention, or through a third-party API provided by the present invention. Alternately, the user may have never interacted with a facility of the present invention, where the user's taste and preference profile may be created and updated through the user's interactions, responses, recommendations, reviews, and the like. In embodiments, the system may learn about a known user's taste profile though their rating things they like and don't like, or through the use of natural language processing, such as inferring a taste profile by analyzing how the user tags their user profile. The taste and preference profile for the user may then be used to target advertising to the user, such as advertising that is matched to the user's tastes and preferences.”)
updating a rating index for the facility; (Pinckney: Paragraph 292, “Accordingly, in various exemplary embodiments, the prediction module 4404 may perform an "incremental approximate update" to add a single new row or column to ratings matrix R without re-computing all of user matrix U and item matrix I. For example, when a new user needs to be added to the system (as happens when a 

Segal discloses a method for the distribution of on demand resources .Pinckney discloses a method for the reviewing of a facility. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Segal with the teachings of Pinckney as taught by Pinckney (Pinckney: Paragraph 82, “he present invention may provide for at least one of questions 1320 and answers 1322 between the system and the user, decisions to users, and machine learning utilized to improve decisions. The system may provide for an improved way to generate questions 1320 and answers 1322, an improved way to provide decisions to users, an improved way to utilize machine learning to improve questions 1320 and decisions provided by a system, and the like, where any of these capabilities may be separately, or in combination, used as a standalone system or incorporated into a third party system as an improved capability.”)


Claim 13 –
	Segal teaches the limitations of claims 1, 10, and 12

wherein the computer network device is a network router. (Pinckney: Paragraph 352, “The machine may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine”)

Segal discloses a method for the distribution of on demand resources .Pinckney discloses a method for the reviewing of a facility. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Segal with the teachings of Pinckney as taught by Pinckney (Pinckney: Paragraph 82, “he present invention may provide for at least one of questions 1320 and answers 1322 between the system and the user, decisions to users, and machine learning utilized to improve decisions. The system may provide for an improved way to generate questions 1320 and answers 1322, an improved way to provide decisions to users, an improved way to utilize machine learning to improve questions 1320 and decisions provided by a system, and the like, where any of these capabilities may be separately, or in combination, used as a standalone system or incorporated into a third party system as an improved capability.”)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kapoor (US 2014/0344182 A1)
Vivadelli (US 2008/0109289 A1)
Omoigui (US 2010/0070448 A1)
Kapoor (US 2014/0344178 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624